Citation Nr: 0944822	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for lumbar 
strain with degenerative joint disease of the lumbar spine, 
rated as 40 percent disabling from July 2, 2009, and as 20 
percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of the proceeding is 
associated with the Veteran's claims file.

In November 2007, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.  While the case was in remand 
status, the schedular rating for the disability was increased 
from 20 percent to 40 percent, effective July 2, 2009.  


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's low 
back disability has been manifested by limitation of forward 
flexion to 30 degrees; unfavorable ankylosis of the 
thoracolumbar spine has not been present.

3.  Radiculopathy of either lower extremity has not been 
present, and the Veteran has not had incapacitating episodes 
having a total duration of at least 6 weeks during any one 
year period of this claim.


CONCLUSION OF LAW

Throughout the period of this claim, the Veteran's low back 
disability warrants a 40 percent rating, but not higher, for 
lumbar strain with degenerative joint disease of the lumbar 
spine.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5235-5243; 4.124a, Diagnostic Code 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in June 2004 and March 2006.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  They also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

Although the March 2006 notice letter was provided after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in August 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.

Lumbar strain with degenerative arthritis of the spine is to 
be evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Code 5237, 5242.  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined below), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).
Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or if there is a vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 (2009) concerning lack 
of normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2009) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected lumbosacral strain with degenerative joint 
disease of the lumbar spine.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for lumbosacral 
strain in a February 1980 rating decision.  The disability 
was assigned a noncompensable rating, effective December 11, 
1975.  This rating was increased in 20 percent in a May 1985 
rating decision, effective March 27, 1985.  The Veteran filed 
the instant claim for an increased rating in May 2004.  He 
appeals an August 2004 rating decision maintaining the 20 
percent rating.  During the course of the appeal, the 
disability rating was increased to 40 percent, effective July 
2, 2009.  This action did not satisfy the Veteran's appeal.

In response to his claim for an increased rating, the Veteran 
was afforded a VA fee-basis examination in July 2004.  At 
that time, the Veteran complained of constant low back pain 
and spasms that traveled to his legs.  This pain was elicited 
by physical activity, stress, standing, and sitting.  He 
indicated that he could not sit or stand for any long period 
of time, and related experiencing incapacitating episodes as 
often as 6 times per year lasting approximately 10 days.  
Upon physical examination, the examiner observed that the 
Veteran's gait and posture were within normal limits.  With 
range of motion testing, there were no complaints of 
radiating pain and muscle spasm was absent.  There was no 
tenderness noted and straight leg raising was negative 
bilaterally.  Flexion was to 75 degrees, with pain at 75 
degrees; extension was to 20 degrees with pain beginning at 
20 degrees; right and left lateral flexion was to 30 degrees 
with pain at 30 degrees; right lateral rotation was to 30 
degrees and left lateral rotation was to 20 degrees with pain 
at 20 degrees.  The examiner noted that pain was the major 
functional limitation on motion, but that range of motion was 
not additionally limited by fatigue, weakness, or 
incoordination.  There was no ankylosis or signs of 
invetervertebral disc syndrome.  An X-ray of the lumbar spine 
showed degenerative arthritis and joint narrowing.  The 
examiner concluded by diagnosing the Veteran with 
degenerative disease of the lumbar spine.

In June 2007, the Veteran presented testimony at a Travel 
Board hearing.  During the hearing, the Veteran reported that 
he receives regular treatment for his back, and uses pain 
medication, muscle relaxers, and a battery-operated muscle 
stimulator.  He indicated that his low back pain had gotten 
increasing worse every year.  He also noted that during a 
severe flare-up, he could not move around or bend down.  The 
Veteran also testified that his pain sometimes radiates to 
his legs, causing spasm, and that he walked with a limp.  
While the Veteran noted that he had not worked since 1996, he 
stated that when he was employed, his back condition caused 
him to miss periods of work.  The Veteran also confirmed that 
he experiences incapacitating episodes, for which VA 
physicians have prescribed bed rest.  

The Veteran was afforded another VA examination in July 2009.  
The Veteran reported that he went into the construction 
industry after service, where he worked until March 2008.  
The Veteran described low back pain that radiated as far as 
his buttocks, but did not radiate up to the front or down the 
legs.  Aggravating factors were bending and lifting.  There 
were no flare-ups reported, but the Veteran did indicate he 
was seen in the emergency room once each in 2008 and 2009 for 
back problems, and he was given pain medication and recovered 
at home.  Range of motion testing revealed flexion to 30 
degrees, extension to 10 degrees, right and left lateral 
flexion to 20 degrees, and lateral rotation to 25 degrees.  
The ranges of motion were performed three times, and the 
Veteran did have pain throughout each range of motion, but 
there was no evidence of weakness, fatigability, 
incoordination, or instability.  Therefore, the examiner 
noted that there was no additional functional loss or loss of 
motion due to pain with repeated testing.  The examiner also 
indicated that the Veteran's range of motion was 
substantially decreased when compared to previous VA 
examination results from June 2004.

A neurologic examination revealed that the Veteran had brisk 
knee and ankle jerks.  He had 5 out of 5 power in the 
extremities to include dorsiflexion and plantar flexion of 
the ankles and no loss of sensation in the lower extremities.  
An examination of the back revealed that he had normal lumbar 
lordosis and did not have paravertebral spasms.  There was no 
ankylosis.  Straight leg raising was 40 degrees on each side 
with pain in the back produced at these levels.

X-rays of the back showed degenerative joint disease at the 
fourth to fifth lumbar vertebra and fifth lumbar vertebra to 
first sacral vertebra.  The examiner concluded by diagnosing 
the Veteran with lumbar spine degenerative disc disease, but 
not with intervertebral disc syndrome.  He also found that 
the Veteran did not suffer from incapacitating episodes, but 
rather that the Veteran experienced episodes of pain that 
abate in a few days.  

VA outpatient treatment records from the period on appeal 
show continuing treatment of low back pain.  In September 
2005, the Veteran was assessed with degenerative disc disease 
of the lumbar spine with no evidence of nerve root 
impingement.  In August 2005, it was noted that the Veteran 
was taking medication and using a muscle relaxant.  A 
February 2008 X-ray evidenced degenerative disc disease with 
mild to moderate right sided neural foraminal narrowing at 
L5-S1.  Positive straight leg testing results were also noted 
at this time.

Although the July 2004 VA examiner did not state that forward 
flexion of the Veteran's lumbar spine was limited to 30 
degrees or less, he did state that the Veteran's range of 
motion was additionally limited by pain.  He did not state 
whether limitation of motion was additionally limited upon 
repetitive movement, but did find that the Veteran had severe 
degenerative disease that limited standing, walking, bending, 
and stooping.  Moreover, during his June 2007 Board hearing, 
the Veteran described further symptoms such as spasms and 
increasingly worsening pain.  With consideration of all 
pertinent disability factors and in light of the later 
evidence confirming the presence of limitation of forward 
flexion to 30 degrees or less and the Veteran's descriptions 
of his worsening condition prior to the 2009 examination, the 
Board finds that the functional impairment of the Veteran's 
low back warrants a 40 percent rating throughout the entire 
period of this claim, both prior to and since July 2, 2009.    

None of the evidence shows that the Veteran has been found to 
have unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, a rating in excess of 40 percent is not warranted 
for the functional impairment of the spine for the entire 
period of this claim.

The Board has considered whether there is any other schedular 
basis for granting a higher rating for either period, but has 
found none.  In particular, The Board has considered whether 
it would be to the Veteran's advantage to rate the disability 
on the basis of incapacitating episodes.  None of the 
evidence shows that the Veteran has been prescribed bed rest 
by a physician due to incapacitating episodes having a total 
duration of at least 6 weeks during any one year period of 
this claim.  While the Veteran has described suffering from 
incapacitating episodes and testified in 2007 that he had 
been prescribed bed rest, the July 2009 VA examiner 
specifically found that the Veteran did not experience 
incapacitating episodes requiring prescribed bed rest, but 
rather episodes of pain abating after a few days.  There is 
no indication in the outpatient treatment records showing 
prescribed bed rest and the Veteran has not submitted any 
documentation showing prescribed bed rest.  The Veteran's 
testimony regarding prescribed bed rest is less credible than 
the objective medical evidence which does not support that 
testimony and thus the weight of the evidence is against a 
finding of prescribed bed rest.  Accordingly, as the evidence 
of record does not confirm incapacitating episodes, it would 
not be to the Veteran's advantage to rate the disability on 
the basis of incapacitating episodes.  In addition, the 
record does not demonstrate that he has experienced any 
significant neurological impairment in either lower extremity 
as a result of the disability.  While the Veteran has 
complained of radiating pain to the lower extremities on 
occasion, and VA outpatient treatment records noted one 
instance positive straight leg raising test results, 2004 and 
2009 VA examination results fail to confirm these complaints 
or findings or diagnose any neurological impairment.

The Board has taken into consideration the Veteran's 
statements regarding the severity of his low back symptoms, 
and the pain he experiences.  The Veteran has been granted a 
40 percent disability rating because of the functional 
impairment resulting from the disability.  As explained 
above, the objective evidence shows that he does not have 
sufficient functional impairment to warrant a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 40 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the Veteran's low back 
disability warrants a 40 percent rating for functional 
impairment of the spine throughout the period of this claim, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


